NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




                                                            Civil Action No.: 18-14935 (JLL)
SUZANNE DRAKE.
                                                                       OPINION
                    Plaintiff,

V.


THOR INDUSTRIES, INC. and COLONIAL RV,

                    Defendants.



LINARES, Chief District Judge.

         This matter comes before the Court by way of Plaintiff Suzanne Drake’s opposition to

Defendants’ Notice of Removal, which the Court construes as a Motion to Remand pursuant to 2$

U.S.C.   § 1447. (ECF No. 3). Defendants Thor Industries, Inc. and Colonial RV have opposed
Plaintiffs Motion. (ECF No. ii). The Court decides this matter without oral argument pursuant

to Rule 7$ of the Federal Rules of Civil Procedure. For the reasons set forth below, the Court

grants Plaintiffs Motion to Remand.



                                       I. BACKGROUND

         This dispute arises from the purchase of an allegedly defective vehicle. In July of 2015,

Plaintiff purchased a new 2015 Airstrearn Interstate EXT recreational vehicle (“the RV”) from

Defendant Colonial RV (“Colonial”) in Scotch Plains. New Jersey. (ECF No. 1-2 (“Compl.”)

5—8; Compl. at 15).      In connection with that purchase, Colonial issued to Plaintiff certain
“wananties. guarantees, affirmations or undertakings with respect to the material or workmanship

of the vehicle and/or remedial action in the event the vehicle fail[ed] to meet the promised

specifications,” including “an express 3-year/36,000-rnile warranty.” (Compi.                         ¶J 8—10). Since
the time of the purchase, the RV has required a series of repairs, including thirteen repair visits

and leaving the RV out of service for 112 days. (Compl.                     ¶ 12). The RV “continues to exhibit
defects and nonconfonnities which substantially impair its use.” (Compl.                      ¶ 13). Plaintiff alleges
that, “as a result of the ineffective repair attempts made by [Colonial] through its authorized

dealer(s),” the RV remains “substantially impaired” and unusable for its intended purpose.

(Cornpl.     ¶ 11).
            On September 11, 201 8, Plaintiff brought this action against Colonial, Airstream, Inc.

(“Airstream,” incorrectly identified in the Complaint as Thor Industries. Inc.), and Mercedes Benz

USA, LLC ‘—manufacturers of the RV—in New Jersey Superior Court, Union County, Docket

No. UNN-L-31 16-18. (Compl.                ¶J 3—4). The Complaint alleges violations of the New Jersey
Motor Vehicle Warranty Act, the federal Magnuson-Moss Warranty Improvement Act

(“MMWIA”), and the warranty provisions of the Uniform Commercial Code. (Cornpl.                               ¶ 14—50).
Airstrearn filed a timely removal of the action to this Court on October 12, 2018 pursuant to 22

U.S.C.      § 1441, in which all Defendants joined. (ECF No. 1). Defendants argue that Plaintifrs
MMWIA claim provides a basis for this Court’s federal question subject matter jurisdiction

pursuant to 28 U.S.C.         § 1331 •2 (ECF No. 1 J 6). On October 16, 2018, Plaintiff filed an opposition
to Defendants’ Notice of Removal, which the Court construes as a Motion to Remand pursuant to




    Plaintiff voluntarily dismissed Mercedes Benz USA, LLC from this action on October 22, 2018. (ECF Nos. 7, 9).
2
    Defendants do not argue that diversity of citizenship is a proper basis for removal, as both Plaintiff and Colonial are
    citizens of New Jersey. (Compi. “11—2). SeeLincohi Prop. Co. v. Roche. 546 U.S. 81, 84(2005) (“Defendants may
    remove an action on the basis of diversity of citizenship if there is complete diversity between all named plaintiffs
    and all named defendants. and no defendant is a citizen of the fomm State.”).

                                                              2
28 U.S.C.   § 1447, arauing that the Court lacks subject matter jurisdiction because the Complaint
does not satisfy the MMWIA’s minimum amount-in-controversy requirement. (ECF No. 3 at 3).



                                           II. LEGAL STANDARD

       Under 2$ U.S.C          § 1441, a party may remove a civil action from state court to federal district
court if the district court would have original jurisdiction over the action. An action may be

removed pursuant to the court’s original federal question jurisdiction under 28 U.S.C.             § 1331 if
the action includes a claim arising under the Constitution, laws, or treaties of the United

States. “The party asserting jurisdiction bears the burden of showing that at all stages of the

litigation the case is properly before the federal court.” Samuel-Bassett v. KIA Motors Am., Inc.,

357 F.3d 392, 396 (3d Cir. 2004). Where jurisdiction depends on the satisfaction of an amount-

in-controversy requirement, and where a plaintiff contends that the requirement is not met, “the

court decides, by a preponderance of the evidence, whether the amount-in-controversy requirement

has been satisfied.” Dart Cherokee Basin Operctting Co. v. Owens, 135 S. Ct. 547, 554 (2014).



                                                III. ANALYSIS

       The MMWIA provides that “a consumer who is damaged by the failure of a supplier,

warrantor, or service contractor to comply with any obligation under this chapter, or under a

written walTanty, implied warranty, or service        contract.   may bring suit for damages and other legal

and equitable relief   .   .    .   in an appropriate district court of    the United States.”    15 U.S.C.

§ 23 1 0(d)( 1). Although the MMWIA is a federal statute, a MMWIA claim may not be heard in
federal court “if the amount in controversy is less than the               sum or value of   $50,000.”    Id.

§ 23 10(d)(3)(B). “The standard measure of damages under the MMWIA is the cost of the vehicle
minus both the present value of the allegedly defective vehicle and the value of the plaintiffs
                                                                            *2 (D.N.J. Sept.
usage.” Roxbiuy v. GulfStream Coach, Inc., No. 07-6046, 2008 WL 4307113, at

15, 2008). The amount-in-controversy determination is made based on a plaintiffs MMWIA

claim alone; pendent state claims, attorneys’ fees, and court costs are not included.            See

Samuel-Bassett, 357 f.3d at 402; Roxbwy, 200$ WL 4307113, at *2.

       Defendants argue that the amount in controversy under Plaintiffs MMWIA claim is

S 129,929.00, which is the purchase price of the RV as alleged in the Complaint. (ECF No. 1     ¶ 8).

This is so, according to Defendants, because the Complaint’s prayer for relief under the MMWIA

requests damages “in an amount equal to the price of the subject vehicle.” (ECf No. 1    ¶ 7; Compl.

at 9). However, it is well-settled that “the difference in value” of the vehicle in question, “rather

than simply the purchase price,” is the sum relevant to the MMWIA amount-in-controversy

analysis.   Samuel-Bassett, 357 F.3d at 402.         Defendants, as the “part[ies] asserting federal

jurisdiction[.] must allege the cost of the replacement vehicle, minus both the present value of the

allegedly defective vehicle and the value that the plaintiff received from the allegedly defective

vehicle.” Id. (quoting Voelker   1’.   Porsche Cars iM Am., Inc., 348 f.3d 639, 643 (7th Cir. 2003)).

Defendants do not submit any such calculation here. Instead, Defendants insist that the Court

should nevertheless consider the purchase price of the RV to be the relevant amount because

Plaintiffs Complaint describes the present value of the RV as “worthless to the [P]laintiff” (ECf

No. 11 at 7).

        While it is true that the Complaint seeks damages in an amount equal to the price of the

 RV, that amount does not, as a matter of law, constitute the amount in controversy for purposes of

 federal jurisdiction under the MMWIA. See Samuel-Bassett, 357 f.3d at 402. Furthermore,

 Plaintiffs brief in support of her Motion to Remand values her MMWIA claim at $43,123.72,



                                                     4
which, according to a report by Plaintiffs motor vehicle damages appraiser, is equal to the RV’s

diminution in value. (ECf No. 3 at 3, 9, 43, 46). Other courts in this District have remanded

MMWIA actions under similar facts. See, e.g., Cole     i’.   Jaguar Land RoverN Am., LLC, No. 11-

4174, 2012 WL 685940, at *4 (D.N.J. Mar. 2,2012) (concluding that, even if the complaint sought

to recover the vehicle’s gross cost, that amount could not constitute the amount in controversy “as

a legal matter   ...   since a plaintiffs [MMWIA] recovery is generally based on the difference

between the price paid and the value received”); Roxbury, 2008 WL 4307113, at *2 & n.5

(remanding where the plaintiffs brief in support of remand was “an admission that he seeks less

than $50,000 in damages under his MMWIA claim” and noting that this admission did “not

preclude him from recovering $50,000 or greater under the additional state law claims”).

       Because Defendants incorrectly premise the satisfaction of the MMWIA’s amount-in-

controversy requirement on the purchase price of the RV, the Court concludes that Defendants fail

to establish that this jurisdictional requirement is met. Because Plaintiffs remaining claims are

state law claims, the Court lacks subject matter jurisdiction to adjudicate this dispute.



                                        IV. CONCLUSION

        For the foregoing reasons, the Court grants Plaintiffs Motion to Remand. An appropriate

Order accompanies this Opinion.




 DATED: November_____

                                                                      United States District Court




                                                  5
